DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections

Claims 14 and 21 are objected to because of the following informalities:  the claims alternatively reference “the switchable retarder” and “the switchable optical retarder.”  To maintain the clarity of the claims, a single claim element should maintain a single reference in the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bille (US 2007 / 0103642) in view of Oh (US 2018 / 0239177).

As pertaining to Claim 1, Bille discloses (see Fig.1 and Fig. 2) a freeform varifocal lens (30; see Page 1, Para. [0002] and Page 2, Para. [0012]-[0015]) comprising: 
at least three optical modules (34, 52, 54), each optical module (32, 52, 54) comprising a corresponding plurality of optical elements (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), wherein each optical module (32, 52, 54) is associated with a corresponding Zernike polynomial (see Fig. 3), wherein for each optical module (32, 52, 54), the corresponding plurality of optical elements (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprises a corresponding property (i.e., pattern) associated with the corresponding Zernike polynomial (again, see Fig. 3), and wherein the corresponding Zernike polynomial associated with each optical module (32, 52, 54) is different, and each optical module (32, 52, 54) comprises one or more optical stages (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54); and see Page 2 through Page 3, Para. [0022]-[0025]).

Bille does not explicitly disclose that the optical elements are specifically polarization sensitive optical elements, wherein one or more optical stages in each optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry phase (PBP) lens or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder is configured to transmissively convert light of a first polarization or a second polarization into light of the second polarization or the first polarization, respectively.  However, polarization sensitive optical elements were well-known in the art before the effective filing date of the claimed invention as widely-utilized optical elements in focusing lenses.
In fact, in the same field of endeavor, Oh discloses (see Fig. 27A) that it was well-known in the art before the effective filing date of the claimed invention to utilize a Pancharatnam-Berry optical element (PB Lens) as a polarization sensitive focusing lens in an optical module.  In fact, Oh discloses (again, see Fig. 27A) a structure in which one or more optical stages in an optical module comprises a switchable optical retarder (see (2512, 2508)) and an optical element comprising a Pancharatnam-Berry (PBP) lens (see (PB Lens)) or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder (again, see (2512, 2508)) is configured to transmissively convert light of a first polarization (i.e., a left-hand circular polarization (LHCP)) or a second polarization (i.e., a right-hand circular polarization (RHCP)) into light of the second polarization (i.e., the right-hand circular polarization (RHCP)) or the first polarization (i.e., the left-hand circular polarization (LHCP)), respectively (see Page 28 through Page 29, Para. [0256]-[0257] and Para. [0259]-[0260] in combination with Page 23 through Page 24, Para. [0214] and Para. [0219]-[0220]).  In this regard, Oh suggests a structure in which one or more optical stages in an optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry (PBP) lens or a polarization sensitive hologram (PSH) lens in order to provide a dynamically switchable lens that is stackable, in the same manner as that suggested by Bille, to selectively adjust an overall focus of a viewer by focusing and/or defocusing light (see Page 28 through Page 29, Para. [0257] and [0260]).  It is a goal of Oh to provide a focusing lens that is useful as both an eyeglass and a display device, wherein a focus and/or optical power is variable to improve viewing comfort and/or perception (see Page 1, Para. [0006] and Page 5 through Page 6, Para. [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bille with the teachings of Oh such that the optical elements disclosed by Bille are polarization sensitive optical elements, wherein one or more optical stages in each optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry phase (PBP) lens or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder is configured to transmissively convert light of a first polarization or a second polarization into light of the second polarization or the first polarization, respectively, as suggested by Oh, in order to provide a dynamically switchable lens that is stackable to selectively adjust an overall focus of a viewer to thereby improve viewing comfort and/or perception.

As pertaining to Claim 2, Oh discloses (see Fig. 27A) that the corresponding plurality of polarization sensitive optical elements comprise PBP lenses (i.e., PB Lenses), PSH lenses, metamaterials, or combinations thereof (see Page 28, Para. [0256]-[0257]). 

As pertaining to Claim 3, Bille discloses (see Fig.1 and Fig. 2) that each optical stage (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprises at least one optical element (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), and wherein at least some of the optical elements within each optical module (32, 52, 54) have different optical powers (i.e., light output; again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 4, Oh discloses (again, see Fig. 27A in combination with (32, 52, 54) of Bille) that:
the switchable optical retarder (again, see (2512, 2508)) is configurable to be in an “off” state (i.e., a reflective state) or an “on” state (i.e., a transmissive state; see Page 12 through Page 13, Para. [0137] and [0140]), wherein: 
in the “off” state (i.e., the reflective state), the switchable optical retarder (2512, 2508) is configured to convert the light of the first polarization (i.e., the left-hand circular polarization (LHCP)) or the second polarization (i.e., the right-hand circular polarization (RHCP)) into the light of the second polarization (i.e., the right-hand circular polarization (RHCP)) or the first polarization (i.e., the left-hand circular polarization (LHCP)), respectively; and
in the “on” state (i.e., the transmissive state), the switchable optical retarder (2512, 2508) transmits light without changing its polarization (i.e., without changing LHCP to RHCP or RHCP to LHCP; see Fig. 27A); 
the optical element (i.e., the PB Lens element; again, see Fig. 27A) comprising the PBP lens or the PSH lens is configured to receive light transmitted through the switchable optical retarder (again, see (2512, 2508)) and has an optical power (i.e., a light output) that is dependent on whether the light transmitted through the switchable optical retarder (2512, 2508) has the first polarization (i.e., the left-hand circular polarization (LHCP)) or the second polarization (i.e., the right-hand circular polarization (RHCP); again, see Page 28 through Page 29, Para. [0256]-[0257] and [0259]-[0261] and [0268]).

As pertaining to Claim 5, Bille discloses (see Fig.1 and Fig. 2) that each optical module (32, 52, 54) is configured to provide a wavefront adjustment associated with the corresponding Zernike polynomial (see Fig. 3) to an incident wavefront (again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 6, Bille discloses (see Fig.1 and Fig. 2) that the at least three optical modules (32, 52, 54) are configured to output a variable wavefront based on different combinations of respective wavefront adjustments (again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 7, Oh discloses (see Fig. 27A) that each optical element of the corresponding plurality of optical elements comprises a PBP lens (i.e., PB Lenses) and wherein the property comprises a liquid crystal director pattern (see Page 28 through Page 29, Para. [0256]-[0257] and [0259]-[0260]).

As pertaining to Claim 8, Oh discloses (see Fig. 27A) at least one of a circular polarizer or a linear polarizer (see (2512, 2508); and see Page 29, Para. [0261] and [0268] and note that one of ordinary skill in the art would have recognized the benefit of implementing the optical structure suggested by Oh in order to selectively adjust an overall focus of a viewer by focusing and/or defocusing light; see Page 28, Para. [0257]).  

As pertaining to Claim 9, Bille discloses (see Fig.1 and Fig. 2) that the corresponding Zernike polynomial (see Fig. 3) of a first optical module (i.e., an arbitrary optical module; see (32, 54, 54)) is associated with tilt (i.e., angle) in a first direction, the corresponding Zernike polynomial (see Fig. 3) of a second optical module (i.e., an arbitrary optical module; see (32, 54, 54)) is associated with tilt (i.e., angle) in a second direction, the corresponding Zernike polynomial (see Fig. 3) of a third optical module (i.e., an arbitrary optical module; see (32, 54, 54)) is associated with focus, the corresponding Zernike polynomial (see Fig. 3) of a fourth optical module (i.e., an arbitrary optical module; see (32, 54, 54)) is associated with oblique astigmatism, and the corresponding Zernike polynomial (see Fig. 3) of a fifth optical module (i.e., an arbitrary optical module; see (32, 54, 54)) is associated with vertical astigmatism (again, see Page 2 through Page 3, Para. [0014] and [0022]-[0025]; and note that the optical modules disclosed by Bille can be directed to any number and order of Zernike polynomials).

As pertaining to Claim 10, Bille discloses (see Fig.1 and Fig. 2) that at least one optical module (see (32, 54, 54)) is associated with trefoil, coma, quadrafoil, or secondary astigmatism (see Page 2 through Page 3, Para. [0014] and [0022]-[0025]).

As pertaining to Claim 11, Bille discloses (see Fig.1 and Fig. 2) a freeform varifocal optical assembly (30; see Page 1, Para. [0002] and Page 2, Para. [0012]-[0015]) comprising: 
at least three optical modules (34, 52, 54), each optical module (32, 52, 54) comprising a corresponding plurality of optical elements (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), wherein each optical module (32, 52, 54) is associated with a corresponding Zernike polynomial (see Fig. 3), wherein for each optical module (32, 52, 54), the corresponding plurality of optical elements (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprises a corresponding property (i.e., pattern) associated with the corresponding Zernike polynomial (again, see Fig. 3), and wherein the corresponding Zernike polynomial associated with each optical module (32, 52, 54) is different, and each optical module (32, 52, 54) comprises one or more optical stages (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54); and see Page 2 through Page 3, Para. [0022]-[0025]).
 
Bille does not explicitly disclose that the freeform varifocal optical assembly is associated with a display.  In this regard, Bille does not explicitly disclose a light source configured to emit image light and a freeform varifocal optical assembly configured to guide the image light to an eyebox of the optical device.  Bille further does not explicitly disclose that the optical elements are specifically polarization sensitive optical elements, wherein one or more optical stages in each optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry phase (PBP) lens or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder is configured to transmissively convert light of a first polarization or a second polarization into light of the second polarization or the first polarization, respectively.  However, polarization sensitive optical elements were well-known in the art before the effective filing date of the claimed invention as widely-utilized optical elements in focusing lenses.  Furthermore, freeform varifocal optical assemblies were fully implemented in dual-function viewing and display devices before the effective filing date of the claimed invention.
In fact, in the same field of endeavor, Oh discloses (see Fig. 27A) that it was well-known in the art before the effective filing date of the claimed invention to utilize a Pancharatnam-Berry optical element (PB Lens) as a polarization sensitive focusing lens in an optical module.  In fact, Oh discloses (again, see Fig. 27A) a structure in which one or more optical stages in an optical module comprises a switchable optical retarder (see (2512, 2508)) and an optical element comprising a Pancharatnam-Berry (PBP) lens (see (PB Lens)) or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder (again, see (2512, 2508)) is configured to transmissively convert light of a first polarization (i.e., a left-hand circular polarization (LHCP)) or a second polarization (i.e., a right-hand circular polarization (RHCP)) into light of the second polarization (i.e., the right-hand circular polarization (RHCP)) or the first polarization (i.e., the left-hand circular polarization (LHCP)), respectively (see Page 28 through Page 29, Para. [0256]-[0257] and Para. [0259]-[0260] in combination with Page 23 through Page 24, Para. [0214] and Para. [0219]-[0220]).  In this regard, Oh suggests a structure in which one or more optical stages in an optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry (PBP) lens or a polarization sensitive hologram (PSH) lens in order to provide a dynamically switchable lens that is stackable, in the same manner as that suggested by Bille, to selectively adjust an overall focus of a viewer by focusing and/or defocusing light (see Page 28 through Page 29, Para. [0257] and [0260]).  It is a goal of Oh to provide a focusing lens that is useful as both an eyeglass and a display device, wherein a focus and/or optical power is variable to improve viewing comfort and/or perception (see Page 1, Para. [0006] and Page 5 through Page 6, Para. [0079]).  In this regard, Oh discloses a freeform varifocal optical assembly that finds utility as an augmented reality display system (see Page 1, Para. [0004]) wherein the display system comprises (see (2504) in Fig. 27A in combination with Fig. 6) a light source (see (2040) in Fig. 6; and see (1144) in Fig. 6 corresponding to outside light) configured to emit image light and a freeform varifocal optical assembly (see (1000) in Fig. 6 in combination with (2700A) in Fig. 27A) configured to guide the image light to an eyebox of the optical device (see Page 6, Para. [0082]-[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bille with the teachings of Oh such that the freeform varifocal optical assembly, as disclosed by Bille, is associated with a display, as suggested by Oh, and further that the optical elements disclosed by Bille are polarization sensitive optical elements, wherein one or more optical stages in each optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry phase (PBP) lens or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder is configured to transmissively convert light of a first polarization or a second polarization into light of the second polarization or the first polarization, respectively, as suggested by Oh, in order to provide a dynamically switchable lens that is stackable to selectively adjust an overall focus of a viewer to thereby improve viewing comfort and/or perception in an application such as a dual-function viewing and display system.  In this regard, one of ordinary skill in the art would have recognized the utility in providing improved viewing of an outside world as well as improved viewing of displayed images.

As pertaining to Claim 12, Oh discloses (see Fig. 27A) that the corresponding plurality of polarization sensitive optical elements comprise PBP lenses, PSH lenses, metamaterials, or combinations thereof (see Page 28, Para. [0256]-[0257]). 

As pertaining to Claim 13, Bille discloses (see Fig.1 and Fig. 2) that each optical stage (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprises at least one optical element (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), and wherein at least some of the optical elements within each optical module (32, 52, 54) have different optical powers (i.e., light output; again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 14, Oh discloses (again, see Fig. 27A in combination with (32, 52, 54) of Bille) that:
the switchable retarder (again, see (2512, 2508)) is configurable to be in an “off” state (i.e., a reflective state) or an “on” state (i.e., a transmissive state; see Page 12 through Page 13, Para. [0137] and [0140]), wherein: 
in the “off” state (i.e., the reflective state), the switchable retarder (2512, 2508) is configured to convert the light of the first polarization (i.e., the left-hand circular polarization (LHCP)) or the second polarization (i.e., the right-hand circular polarization (RHCP)) into the light of the second polarization (i.e., the right-hand circular polarization (RHCP)) or the first polarization (i.e., the left-hand circular polarization (LHCP)), respectively; and
in the “on” state (i.e., the transmissive state), the switchable optical retarder (2512, 2508) transmits incident light without changing its polarization (i.e., without changing LHCP to RHCP or RHCP to LHCP; see Fig. 27A); 
the optical element (i.e., the PB Lens element; again, see Fig. 27A) comprising the PBP lens or the PSH lens is configured to receive light transmitted through the switchable retarder (again, see (2512, 2508)) and has an optical power (i.e., a light output) that is dependent on whether the light transmitted through the switchable retarder (2512, 2508) has the first polarization (i.e., the left-hand circular polarization (LHCP)) or the second polarization (i.e., the right-hand circular polarization (RHCP); again, see Page 28 through Page 29, Para. [0256]-[0257] and [0259]-[0261] and [0268]). 

As pertaining to Claim 15, Bille discloses (see Fig.1 and Fig. 2) that each optical module (32, 52, 54) is configured to provide a wavefront adjustment associated with the corresponding Zernike polynomial (see Fig. 3) to an incident wavefront (again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 16, Bille discloses (see Fig.1 and Fig. 2) that the at least three optical modules (32, 52, 54) are configured to output a variable wavefront based on different combinations of respective wavefront adjustments (again, see Page 2 through Page 3, Para. [0022]-[0025]).

As pertaining to Claim 17, the combined teachings of Bille and Oh disclose (see Fig. 2 of Bille in combination with Fig. 27A of Oh) that the freeform optical assembly is configured to steer an exit pupil (i.e., output light) of the head mounted display (i.e., see Fig. 2 of Oh in combination with Fig. 1 of Bille), and wherein the freeform optical assembly is further configured to compensate for aberrations of the exit pupil (i.e., output light) of the display (see Page 4, Para. [0072] and Page 29, Para. [0261] of Oh in combination with see Page 2 through Page 3, Para. [0022]-[0025] of Bille).

As pertaining to Claim 18, Oh discloses (see Fig. 2) that the display comprises a head mounted display (see Page 4, Para. [0072]).

As pertaining to Claim 19, Bille discloses (see Fig.1 and Fig. 2) a method comprising:
transmitting light (i.e., via a freeform varifocal lens (30); see Page 1, Para. [0002] and Page 2, Para. [0012]-[0015]) through at least three optical modules (34, 52, 54), each optical module (32, 52, 54) comprising a plurality of optical elements (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)), wherein each optical module (32, 52, 54) is associated with a corresponding Zernike polynomial (see Fig. 3), wherein for each optical module (32, 52, 54), the corresponding plurality of optical elements (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) comprises a corresponding property (i.e., pattern) associated with the corresponding Zernike polynomial (again, see Fig. 3), wherein the corresponding Zernike polynomial associated with each optical module (32, 52, 54) is different (again, see Fig. 3), and each optical module (32, 52, 54) comprises one or more optical stages (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)); and
adjusting the focal power (i.e., light output) of one or more of the at least three optical modules (32, 52, 54) by changing respective states (i.e., alignments) of one or more optical elements (again, see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) of the plurality of optical elements (see (36, 38) in (34); (56, 58) in (52); and (68, 70) in (54)) in the one or more of the at least three optical modules (see (32, 52, 54); and see Page 2 through Page 3, Para. [0022]-[0025]).

Bille does not explicitly disclose that the optical elements are specifically polarization sensitive optical elements, wherein one or more optical stages in each optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry phase (PBP) lens or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder is configured to transmissively convert light of a first polarization or a second polarization into light of the second polarization or the first polarization, respectively.  However, polarization sensitive optical elements were well-known in the art before the effective filing date of the claimed invention as widely-utilized optical elements in focusing lenses.
In fact, in the same field of endeavor, Oh discloses (see Fig. 27A) that it was well-known in the art before the effective filing date of the claimed invention to utilize a Pancharatnam-Berry optical element (PB Lens) as a polarization sensitive focusing lens in an optical module.  In fact, Oh discloses (again, see Fig. 27A) a structure in which one or more optical stages in an optical module comprises a switchable optical retarder (see (2512, 2508)) and an optical element comprising a Pancharatnam-Berry (PBP) lens (see (PB Lens)) or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder (again, see (2512, 2508)) is configured to transmissively convert light of a first polarization (i.e., a left-hand circular polarization (LHCP)) or a second polarization (i.e., a right-hand circular polarization (RHCP)) into light of the second polarization (i.e., the right-hand circular polarization (RHCP)) or the first polarization (i.e., the left-hand circular polarization (LHCP)), respectively (see Page 28 through Page 29, Para. [0256]-[0257] and Para. [0259]-[0260] in combination with Page 23 through Page 24, Para. [0214] and Para. [0219]-[0220]).  In this regard, Oh suggests a structure in which one or more optical stages in an optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry (PBP) lens or a polarization sensitive hologram (PSH) lens in order to provide a dynamically switchable lens that is stackable, in the same manner as that suggested by Bille, to selectively adjust an overall focus of a viewer by focusing and/or defocusing light (see Page 28 through Page 29, Para. [0257] and [0260]).  It is a goal of Oh to provide a focusing lens that is useful as both an eyeglass and a display device, wherein a focus and/or optical power is variable to improve viewing comfort and/or perception (see Page 1, Para. [0006] and Page 5 through Page 6, Para. [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bille with the teachings of Oh such that the optical elements disclosed by Bille are polarization sensitive optical elements, wherein one or more optical stages in each optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry phase (PBP) lens or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder is configured to transmissively convert light of a first polarization or a second polarization into light of the second polarization or the first polarization, respectively, as suggested by Oh, in order to provide a dynamically switchable lens that is stackable to selectively adjust an overall focus of a viewer to thereby improve viewing comfort and/or perception.

As pertaining to Claim 20, Oh discloses (see Fig. 27A) that the corresponding plurality of polarization sensitive optical elements comprise PBP lenses, PSH lenses, metamaterials, or combinations thereof (see Page 28, Para. [0256]-[0257]). 

As pertaining to Claim 21, Oh discloses (again, see Fig. 27A in combination with (32, 52, 54) of Bille) that:
the switchable retarder (again, see (2512, 2508)) is configurable to be in an “off” state (i.e., a reflective state) or an “on” state (i.e., a transmissive state; see Page 12 through Page 13, Para. [0137] and [0140]), wherein: 
in the “off” state (i.e., the reflective state), the switchable optical retarder (2512, 2508) is configured to convert the light of the first polarization (i.e., the left-hand circular polarization (LHCP)) or the second polarization (i.e., the right-hand circular polarization (RHCP)) into the light of the second polarization (i.e., the right-hand circular polarization (RHCP)) or the first polarization (i.e., the left-hand circular polarization (LHCP)), respectively; and
in the “on” state (i.e., the transmissive state), the switchable optical retarder (2512, 2508) transmits incident light without changing its polarization (i.e., without changing LHCP to RHCP or RHCP to LHCP; see Fig. 27A); 
the optical element (i.e., the PB Lens element; again, see Fig. 27A) comprising the PBP lens or the PSH lens is configured to receive light transmitted through the switchable optical retarder (again, see (2512, 2508)) and has an optical power (i.e., a light output) that is dependent on whether the light transmitted through the switchable optical retarder (2512, 2508) has the first polarization (i.e., the left-hand circular polarization (LHCP)) or the second polarization (i.e., the right-hand circular polarization (RHCP)); and
adjusting the respective focal power (i.e., light output) comprises controlling the state of the switchable optical retarders (again, see (2512, 2508); and again, see Page 28 through Page 29, Para. [0256]-[0257] and [0259]-[0261] and [0268]). 


Response to Arguments

Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Bille and Oh, teach or fairly suggest that “one or more optical stages in each optical module comprises a switchable optical retarder and an optical element comprising a Pancharatnam-Berry phase (PBP) lens or a polarization sensitive hologram (PSH) lens, wherein the switchable optical retarder is configured to transmissively convert light of a first polarization or a second polarization into light of the second polarization or the first polarization, respectively.”  In particular, the applicant has argued that Bille does not disclose optical elements that are “specifically polarization sensitive optical elements” (see Remarks at Page 10).  The examiner agrees.  The applicant has further argued that the teachings of Oh, even in combination with the teachings of Bille, do not disclose a “switchable optical retarder” that is “configured to transmissively convert light…” (see Remarks at Pages 10 and 11).  After thorough review of the Oh reference, the examiner respectfully disagrees.  The examiner respectfully reminds the applicant that the claims must be given their broadest reasonable interpretation in view of the specification without reading unclaimed structural and/or functional features from the specification into the claims.  The teachings of Oh describe a structure (see Fig. 27A) in which a switchable optical retarder (see (2512, 2508)) and an optical element comprising a Pancharatnam-Berry (PBP) lens (see (PB Lens)) or a polarization sensitive hologram (PSH) lens are disposed such that the switchable optical retarder (again, see (2512, 2508)) is configured to transmissively convert light of a first polarization (i.e., a left-hand circular polarization (LHCP)) or a second polarization (i.e., a right-hand circular polarization (RHCP)) into light of the second polarization (i.e., the right-hand circular polarization (RHCP)) or the first polarization (i.e., the left-hand circular polarization (LHCP)), respectively.  In fact, Oh plainly describes the disclosed switchable optical retarder (2512, 2508) as being both switchable, namely as “one or more active layers” that can include liquid crystal layers switchable by the application of voltage, and configured to transmissively convert a polarization of light (see Page 13, Para. [0140]; and Page 23 through Page 24, Para. [0210]-[0215] and [0220]).  The examiner respectfully maintains that there is nothing recited in the claims that would distinguish the claimed invention from the structural and/or functional features disclosed by the combined teachings of Bille and Oh.  Therefore, the rejection of Claims 1-21 is maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622